        Case 1:19-cv-11861-DLC Document 42 Filed 10/21/20 Page 1 of 15



                         UNITED STATES DISTRICT COURT
                           DISTRICT OF MASSACHUSETTS


SALAH E. KHELFAOUI,

                      Plaintiff,
                                         No. 19-cv-11861-DLC
                          v.

THE LOWELL SCHOOL
COMMITTEE, AND MAYOR
WILLIAM SAMARAS,
INDIVIDUALLY,

                   Defendants.


                         MEMORANDUM AND ORDER RE:
                  DEFENDANTS’ PARTIAL MOTION TO DISMISS

CABELL, U.S.M.J.

      I.      INTRODUCTION

      Plaintiff Salah Khelfaoui served as superintendent of the

Lowell Public Schools (“LPS”) from July 2015 to July 2018, when

the   defendant       Lowell   School    Committee   (“LSC”)   terminated    his

contract.      He asserts in a second amended complaint (“complaint”)

several claims arising from the termination, including claims

against the LSC for breach of contract (Count I), breach of the

covenant of good faith and fair dealing (Count II), and deprivation

of due process (Count IV).         He also asserts a claim against Lowell

Mayor William Samaras for intentional misrepresentation (Count

III).   (D. 25).       The defendants move to dismiss Counts II, III and

IV.     (D.    29).      The   parties    have   consented   to   this   court’s
         Case 1:19-cv-11861-DLC Document 42 Filed 10/21/20 Page 2 of 15



jurisdiction.       See 28 U.S.C. § 636.            For the reasons explained

below, Count II will be dismissed but Counts III and IV may go

forward.

     II.     BACKGROUND

     The facts as alleged in the complaint are taken as true for

purposes of the partial motion to dismiss.                (D. 25).

     In     July   2015,   the   LSC     voted    to   hire   the    plaintiff   as

superintendent of the LPS.         In May 2017, the plaintiff signed a

contract with the LPS with an ending date of June 30, 2020.                  (Id.

at ¶¶ 8-9).        The contract provided that the LSC could terminate

the plaintiff’s employment for “good cause,” which it defined as:

           any ground that is put forth by the School
           COMMITTEE in good faith that is not arbitrary or
           irrelevant to the task of maintaining an efficient
           school system, and may include but is not limited
           to, inefficiency, incompetence, insubordination,
           physical or mental incapacity, . . . . and
           misconduct that detracts from the position of
           SUPERINTENDENT as a community leader.

(Id. at ¶ 11).

     As Lowell is the fourth largest city in the Commonwealth, the

plaintiff as superintendent had significant responsibilities for

14,500     students,    2,000    adult        education   students,    and   2,000

employees, including 1,000 teachers.              (Id. at ¶¶ 12-19).

     The LSC consists of six elected members, all elected every

two years.      (Id. at ¶ 47).     The mayor also serves on the LSC and


                                          2
         Case 1:19-cv-11861-DLC Document 42 Filed 10/21/20 Page 3 of 15



votes in cases of ties.       (Id. at ¶¶ 3, 116).       When he began serving

as superintendent, the plaintiff could count on support for his

initiatives from five LSC members. And even after four new members

were elected for the 2016 term, he had support from a majority of

the members and Lowell’s then-mayor, Edward Kennedy.               (Id. at ¶¶

49, 53).

     For the 2018 term, however, one of the plaintiff’s supporters

on the LSC was replaced by a new member who had been an outspoken

critic of the superintendent.              (Id. at ¶ 81).       Additionally,

defendant William Samaras (“Samaras”) replaced Edward Kennedy as

mayor.     (Id. at ¶ 82).     Under this new LSC, the plaintiff “faced

opposition” from three members and was supported by the other three

members, requiring Samaras to often be “the tie-breaker.”                 (Id.)

     Although the plaintiff had clashed with various members of

the LSC throughout his tenure, things came to a head after the

2018 LSC was elected, when a bussing contract that had been awarded

by the 2016 LSC was challenged by a competitor bussing company.

(Id. at ¶ 97).        The plaintiff, believing the contract had been

properly awarded, ordered a compliance audit from the Inspector

General.      (Id. at ¶¶ 112-113). When the plaintiff informed the

2018 LSC of the audit, Mayor Samaras and the three opposing LSC

members     reacted    with   anger    and    accused     the   plaintiff     of

insubordination.       (Id. at ¶ 114).

                                       3
      Case 1:19-cv-11861-DLC Document 42 Filed 10/21/20 Page 4 of 15



     Perceiving after this dispute that he no longer would have

the support of a majority of the LSC or the mayor to approve his

initiatives, the plaintiff began looking for new employment in the

spring of 2018.      (Id. at ¶ 116).        He became a finalist for

superintendent of the Randolph schools, and his final interview

was scheduled for July 12, 2018.        (Id. at ¶¶ 120-121).

     When news of the plaintiff’s job search became public, the

general counsel for the LPS met with the mayor, who indicated that

he did not want the plaintiff to leave.      (Id. at ¶¶ 117-118).      When

the plaintiff informed Mayor Samaras of his pending interview with

Randolph, the mayor asked to have lunch with him on July 9, 2018.

(Id. at ¶¶ 121-122, 246-247).

     At the lunch, the mayor “implored” the plaintiff to remain as

superintendent and “pledged his support” with respect to the three

opposing LSC members.     (Id. at ¶¶ 123-124, 248).       The mayor told

the plaintiff that he was “confident that we can tackle the few

challenges we still have better with you than without you,” and

the plaintiff responded that he was “grateful for [the mayor’s]

vote of confidence . . .”       (Id. at ¶¶ 125-126).       The plaintiff

subsequently received telephone calls that evening from three

prominent Lowell citizens, each of whom told him that Mayor Samaras

had said the lunch meeting was positive, and that they were happy



                                    4
        Case 1:19-cv-11861-DLC Document 42 Filed 10/21/20 Page 5 of 15



that the mayor had pledged to support the plaintiff.                  (Id. at ¶¶

128-129).

       On Wednesday, July 11, 2018, the plaintiff withdrew his

candidacy for the Randolph position and issued a press release

stating he would remain with the LPS to complete his contract.

(Id. at ¶¶ 131-132, 253).        On this same day, Mayor Samaras declared

at a public city council meeting that “the Superintendent is not

going anywhere!”       (Id. at ¶ 132).

       However, on July 13, 2018, two members of the LSC submitted

three motions to terminate the plaintiff for cause, to put him on

paid    administrative         leave,    and      to     appoint    the   deputy

superintendent to be acting superintendent.               (Id. at ¶ 133).     The

LSC met on July 18, 2018 to vote on these motions.                 Mayor Samaras

asked to amend the motion to terminate to provide that termination

for    cause   would   be     drafted   only     after   a   comprehensive    and

independent    audit    was    performed    to    establish    good   cause   for

termination.     (Id. at ¶¶ 134-135).          The LSC, with Mayor Samaras’

vote, passed the motion to terminate, as amended, as well as the

motion to place the plaintiff on leave.             (Id. at ¶¶ 136-137).      The

plaintiff claims that the four LSC members who voted to terminate

him had decided to do so prior to the July 18 meeting.                (Id. at ¶¶

142, 257).



                                        5
       Case 1:19-cv-11861-DLC Document 42 Filed 10/21/20 Page 6 of 15



      Following the plaintiff’s suspension, the LPS commissioned a

forensic audit to look for any fraud or noncompliance in the LPS’s

financial transactions.        (Id. at ¶ 138).     On August 24, 2018, the

LSC   sent   the   plaintiff    a   Notice   of   Contemplated   Termination

alleging “good cause,” claiming that he had unacceptably managed

accounts, budgets, and contracts; been insubordinate toward the

LSC; failed to respond to reports of safety violations; improperly

managed personnel; failed to timely respond to LSC motions; and

failed to follow sound business practices for the bussing contract.

(Id. at ¶¶ 139, 140).

      The plaintiff’s termination hearing was on November 14, 2018,

before the forensic audit had been completed, so the plaintiff did

not receive a copy of it before his hearing.           (Id. at ¶¶ 143, 145-

146, 257).     The LSC also did not provide the plaintiff with a

formal Notice of Termination prior to his termination, pursuant to

Article 5 of his employment contract.              (Id. at ¶¶ 152, 257).

Further, the plaintiff was prevented while on administrative leave

from contacting the LPS or any City of Lowell employees, which

impaired his preparation of a defense for his termination hearing.

(Id. at ¶¶ 153, 257).




                                       6
         Case 1:19-cv-11861-DLC Document 42 Filed 10/21/20 Page 7 of 15



     III. ANALYSIS

     A. Standard of Review

     The defendants move under Fed. R. Civ. P. 12(b)(6) to dismiss

Counts     II,   III   and   IV.    A    Rule   12(b)(6)   motion    to   dismiss

challenges a party’s complaint for failing to state claim.                    In

deciding such a motion, a court must “accept as true all well-

pleaded facts set forth in the complaint and draw all reasonable

inferences therefrom in the pleader’s favor.”               Haley v. City of

Boston, 657 F.3d 39, 46 (1st Cir. 2011) (quoting Artuso v. Vertex

Pharm., Inc., 637 F.3d 1, 5 (1st Cir. 2011)).

     To survive such a motion, the plaintiff must provide “enough

facts to state a claim to relief that is plausible on its face.”

Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007).                         The

“obligation      to    provide     the    grounds    of    [the     plaintiff’s]

entitlement to relief requires more than labels and conclusions,

and a formulaic recitation of the elements of a cause of action

will not do.” Id. at 555 (quotation marks and alteration omitted).

The “[f]actual allegations must be enough to raise a right to

relief above the speculative level . . . on the assumption that

all the allegations in the complaint are true (even if doubtful in

fact).”     Id. at 555 (internal citations omitted).

     “A claim has facial plausibility when the plaintiff pleads

factual content that allows the court to draw the reasonable

                                          7
      Case 1:19-cv-11861-DLC Document 42 Filed 10/21/20 Page 8 of 15



inference that the defendant is liable for the misconduct alleged.”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Twombly, 550

U.S. at 556).      However, the court is “not bound to accept as true

a legal conclusion couched as a factual allegation.”              Iqbal, 556

U.S. at 678 (quoting Twombly, 550 U.S. at 555).             Simply put, the

court should assume that well-pleaded facts are genuine and then

determine whether such facts state a plausible claim for relief.

Iqbal, 556 U.S. at 679.

     B. Count II:   Breach of the Implied Covenant of Good Faith
        and Fair Dealing

     The    plaintiff    has   assented   to    dismissal    of   Count   II.

Accordingly, the motion to dismiss Count II is allowed.

     C. Count III:      Intentional Misrepresentation

     Count III asserts a claim of intentional misrepresentation

against    Mayor    Samaras.     To   state    a   claim   for    intentional

misrepresentation under Massachusetts law, a plaintiff must allege

that: “(1) the defendant made a false representation of material

fact; (2) the      defendant knew the representation        was   false; (3)

the purpose of the representation was to induce the plaintiff to

act on the false representation; and (4) the plaintiff relied on

the representation to his or her detriment.”          4 MVR, LLC v. Warren

W. Hill Const. Co., No. 12-10674-DJC, 2013 WL 310290, at *4 (D.

Mass. Jan. 25, 2013).      See also Taylor v. Am. Chemistry Council,

576 F.3d 16, 31 (1st Cir. 2009).          A claim for misrepresentation
                                      8
         Case 1:19-cv-11861-DLC Document 42 Filed 10/21/20 Page 9 of 15



must be pled with particularity.              See Fed. R. Civ. P. 9(b).           Under

this rule, “a claim based on [misrepresentation] must state with

particularity what the underlying misrepresentation was, who made

it, and when and where it was made.”              Robinson v. Spencer Stuart,

Inc., No. 13-10278-RWZ, 2013 WL 3989672, at *9 (D. Mass. Aug. 5,

2013).     See Alt. Sys. Concepts v. Synopsys, Inc., 374 F.3d 23, 29

(1st Cir. 2004).        “The purpose of Rule 9(b)’s requirement that

plaintiffs plead fraud claims with particularity is ‘(1) to give

the   defendants     notice     and    enable    them       to   prepare   meaningful

responses; (2) to preclude the use of a groundless fraud claim as

a pretext to using discovery as a fishing expedition; and (3) to

safeguard defendants from frivolous charges that might damage

their reputations.’”         4 MVR, LLC, 2013 WL 310290, at *4 (quoting

Laverty v. Massad, No. 08-40126-FDS, 2009 WL 1873646, at *4 (D.

Mass. Mar. 10, 2009)).

      In     addition     to     the     particularity           requirement,       the

misrepresentation must be of a material fact.                    A representation is

“material” when “a reasonable man would attach importance (to the

fact not disclosed) in determining his choice of action in the

transaction in question.”             Rogen v. Ilikon Corp., 361 F.2d 260,

266   (1st    Cir.   1966)     (noting   that    if     a    trier   of    fact   could

rationally find for plaintiff, then plaintiff should have their

day in court), citing Restatement, Torts § 538 (2)(a).                     A material

                                          9
      Case 1:19-cv-11861-DLC Document 42 Filed 10/21/20 Page 10 of 15



fact may include a promise of a future act based on the speaker’s

present intent at the time the statements were made.                             Grant v.

Target Corp., 126 F. Supp.3d 183, 191 (D. Mass. 2015); Bolen v.

Paragon Plastics, Inc., 754 F. Supp. 221, 226 (D. Mass. 1990).

Present   intent     concerning     a     future       act   is    a     fact    that    is

susceptible of proof.         Barrett Associates, Inc. v. Aronson, 346

Mass. 150, 152 (1963); Bolen, 754 F. Supp. at 226.                       As long as the

statement is based on the speaker’s knowledge, actual intent to

deceive on the part of the speaker need not be shown.                          Russell v.

Cooley Dickinson Hosp., Inc., 437 Mass. 443, 458-59 (2002).

      Reasonable reliance requires evaluating whether the alleged

representations      were    sufficiently        specific         that    it    would   be

reasonable to rely on them. Bolen, 754 F. Supp. at 226. Statements

that are vague and general, or at odds with other information would

not   justify    reliance.    Treadwell,         666    F.   Supp.       at    286.     The

determination of whether reliance is reasonable is ordinarily a

question of fact for a jury.        Grant v. John Hancock Mut. Life Ins.

Co., 183 F.Supp.2d. 344, 370 (D. Mass. 2002).

      The complaint alleges that the mayor, aware that the plaintiff

had a pending interview with another school system, met with him

for   lunch     on   July    9,   2018,        “implored”     him        to    remain   as

superintendent, and pledged to “support” the plaintiff despite

opposition from members of the LSC.               (D. 25 at ¶¶ 123-124, 248).

                                          10
        Case 1:19-cv-11861-DLC Document 42 Filed 10/21/20 Page 11 of 15



The mayor contends that Count III fails to state a valid claim

because, even assuming he made such statements: (1) the statements

were merely “broad statements about future conditions” rather than

material fact; and (2) were regardless too vague and indefinite to

warrant reasonable reliance upon them.              The court does not agree.

       The claim satisfies Rule 9(b)’s particularity requirement

where    it    identifies    the    time,     place,     and   contents     of   the

misrepresentations.         With respect to substance, the court agrees

that the statements in and of themselves are not exceptionally

declarative or definite.           However, a factfinder could reasonably

infer from the context in which the statements were made that the

mayor understood that the plaintiff intended to interview for

another position in light of the opposition he faced from the LSC,

and represented that he would support the plaintiff to overcome

any opposition, in order to induce the plaintiff to stay in his

position as superintendent rather than interview for the available

position in Randolph.         The plaintiff’s reported response that he

was “grateful” for the mayor’s “vote of confidence” and would

therefore give “serious thought” to remaining in his position, and

that    he    was   subsequently     contacted      by   “prominent     citizens”

expressing their happiness that he was staying in Lowell, are

sufficient      for   pleading     purposes    to    show      that   the   mayor’s



                                        11
       Case 1:19-cv-11861-DLC Document 42 Filed 10/21/20 Page 12 of 15



statements were both material and definite enough to be reasonably

relied upon.     The motion to dismiss Count III is therefore denied.

       C. Count IV:   Deprivation of Due Process

       Count IV alleges that the LSC deprived the plaintiff of his

Fourteenth Amendment right to due process.          The complaint purports

to enumerate eight separate instances of deprivation but, broadly

speaking, alleges that the defendants (i) failed to give the

plaintiff proper notice before commencing termination proceedings;

(ii) conducted sham proceedings because four LSC members had

decided to terminate him prior to their July 18, 2018 hearing;

(iii) conducted the termination proceedings before receiving the

results of a comprehensive audit; and (iv) prevented the plaintiff

from    collecting    information    to   prepare   for   the   termination

proceedings. 1

       Section 1983 of the Civil Rights Act of 1866 ‘“supplies a

private right of action against a person who, under color of state

law, deprives another of rights secured by the Constitution or by




1
 The complaint alleges that the LSC deprived the plaintiff of his right to due
process when it: (1) formed a consensus opinion and decided to terminate
[him] before convening school committee meetings; (2) engaged in sham
proceedings; (3) proceeded to perform a comprehensive audit prior to issuing
a formal “Notice of Termination”; (4) failed to issue a “Notice of
Termination” prior to the actual November 14, 2018 termination hearing; (5)
issued only a “Notice of Contemplated Termination”; (6) conducted the
termination hearing before the completion of the comprehensive audit; (7)
failed to provide the plaintiff with a copy of the audit; and (8) prevented
the plaintiff from speaking with LPS personnel to prepare for his termination
proceeding. (D. 25, ¶ 257).
                                      12
     Case 1:19-cv-11861-DLC Document 42 Filed 10/21/20 Page 13 of 15



federal law.’”    Mead v. Indep. Ass'n., 684 F.3d 226, 231 (1st Cir.

2012) (quoting Santiago v. Puerto Rico, 655 F.3d 61, 68 (1st Cir.

2011)); accord Goldstein v. Galvin, 719 F.3d 16, 24 (1st Cir.

2013).   Section 1983 ‘“is not itself a source of substantive

rights, but merely provides a method for vindicating federal rights

elsewhere conferred.’”     Davis v. Rennie, 264 F.3d 86, 97 (1st Cir.

2001) (quoting Graham v. Connor, 490 U.S. 386, 393-94 (1989)).

     To make out a procedural due process claim, a section 1983

plaintiff must show that he was deprived of a protected property

interest and that the deprivation of the property interest was

accomplished without due process of law.         Perez-Acevedo v. Rivero-

Cubano, 520 F.3d 26, 30 (1st Cir. 2008); see also Harron v. Town

of Franklin, 660 F.3d 531, 537 (1st Cir. 2011).              “Due process of

law” in this context requires that “individuals whose property

interests are at stake are entitled to notice and an opportunity

to be heard.”    Mimiya Hosp., Inc. SNF v. U.S. Dep’t of Health &

Human Servs., 331 F.3d 178, 181 (1st Cir. 2003) (quoting Dusenbery

v. United States, 534 U.S. 161, 167 (2002)).                “Before a career

employee is discharged, he is ‘entitled to oral or written notice

of the charges against him, an explanation of the employer's

evidence, and an opportunity to present his side of the story.’”

Cepero-Rivera    v.   Fagundo,   414    F.3d   124,   134   (1st   Cir.   2005)

(quoting Cleveland Bd. of Educ. v. Loudermill, 470 U.S. 532, 546

                                       13
      Case 1:19-cv-11861-DLC Document 42 Filed 10/21/20 Page 14 of 15



(1985)).    The requisite procedures of notice and an opportunity to

respond “need not be elaborate.”            Whalen v. Massachusetts Trial

Court, 397 F.3d 19, 26 (1st Cir. 2005) (quoting Loudermill, 470

U.S. at 546).      “To require more than this prior to termination

would intrude to an unwarranted extent on the government's interest

in quickly removing an unsatisfactory employee.”          Loudermill, 470

U.S. at 546.

      The   defendants   concede     that    the   plaintiff   possessed    a

property interest in his employment by virtue of his employment

agreement, but argue that he cannot show a due process violation

because, consistent with both his contract and with federal law,

the   defendants    provided   him     with    adequate   notice   of      his

contemplated termination, the underlying reasons for seeking his

termination, and a fulsome hearing.           The defendants’ argument is

not facially unreasonable but the record is too undeveloped at

this early juncture to fully assess the merits of all aspects of

the due process claim.

      Among other things, the plaintiff contends that the notice he

received prior to his November 14, 2018 hearing was contractually

inadequate.    He contends further that the defendants decided to

terminate him before the July 18, 2018 LSC hearing where the vote

to terminate was conducted, and proceeded with a November 14 pre-

termination hearing without first awaiting the results of an

                                     14
     Case 1:19-cv-11861-DLC Document 42 Filed 10/21/20 Page 15 of 15



independent forensic audit.           The plaintiff contends that the LSC’s

actions contravened the spirit of their motion to perform an

independent     audit     to   find    “good    cause”   before   drafting   a

termination for cause, deprived him of knowing what specific

evidence supported the LSC’s finding of “good cause”, and also

prevented him from relying upon the results to potentially rebut

the LSC’s allegations.         The plaintiff contends further that the

defendants prevented him from speaking with pertinent staff and

personnel he needed to speak with to prepare a defense.              As such,

the plaintiff argues that the termination hearing was meaningless

because he did not have an “opportunity to present his side of the

story.”     See Loudermill, 470 U.S. at 546.

     An evaluation of the merits of this claim should await the

benefit of a more complete record.               Dismissal is therefore not

appropriate.

     IV.     CONCLUSION

     For the foregoing reasons, the Defendants’ Partial Motion to

Dismiss (D. 29) is ALLOWED with respect to Count II but DENIED

with respect to Counts III and IV.             Count II is hereby DISMISSED.




So Ordered.                                  /s/ Donald L. Cabell
                                             DONALD L. CABELL, U.S.M.J.

DATED:     October 21, 2020

                                        15
